
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Ms. Lee of California
			 (for herself, Mr. Conyers,
			 Mr. Butterfield,
			 Mr. Honda,
			 Mr. Baca, Mr. McDermott, Ms.
			 Velázquez, Mr. Hinchey,
			 Mr. Olver,
			 Mr. Grijalva,
			 Ms. Corrine Brown of Florida,
			 Mr. Gonzalez,
			 Mr. Bishop of Georgia,
			 Mr. Ellison,
			 Ms. Norton,
			 Mr. Sires,
			 Mr. Abercrombie,
			 Mr. Johnson of Georgia,
			 Mr. Rush, Ms. Woolsey, Mr. Al
			 Green of Texas, Mr.
			 Kucinich, Mr. McGovern,
			 and Mr. Schiff) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States has a moral responsibility to meet the needs of those persons,
		  groups, and communities that are impoverished, disadvantaged, or otherwise in
		  poverty.
	
	
		Whereas poverty can be seen as a deep, structural problem
			 that implicates our value system and our educational and economic
			 institutions;
		Whereas poverty may be defined as the lack of basic
			 necessities of life such as food, shelter, clothing, health care, education,
			 security, and opportunity;
		Whereas policy initiatives addressing poverty have not
			 kept pace with the growing needs of millions of Americans;
		Whereas many experts believe that the lack of an equitable
			 distribution of housing choices across the country leads to isolation and
			 concentrated poverty;
		Whereas there were 37,300,000 people living in poverty in
			 2007;
		Whereas experts estimate that between 7,000,000 to
			 10,000,000 people in the United States will fall below the Federal poverty line
			 as a result of the current recession;
		Whereas even during a period of economic growth between
			 2001 and 2007, an additional 4,000,000 people in the United States fell into
			 poverty;
		Whereas in 2007, 13,300,000 children under the age of 18
			 lived in poverty;
		Whereas in 2007, 15,600,000 persons lived in extreme
			 poverty, defined as people with incomes lower than one-half of the established
			 Federal poverty guideline;
		Whereas 45,700,000 Americans were living without health
			 insurance in 2007; and
		Whereas in 2009, a family of 4 was considered poor under
			 the United States Census Bureau's official measure if the family's income was
			 below $21,834: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 United States should set a national goal of cutting poverty in half over the
			 next 10 years.
		
